Citation Nr: 0632810	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  01-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for an upper extremity 
disorder.

3.  Entitlement to service connection for an emotional 
problem.

4.  Entitlement to a disability rating in excess of 60 
percent for exercise induced asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1988 to September 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In May 2004, a hearing was held at the RO before a Veterans 
Law Judge who is no longer employed by the Board. In an 
August 2006 letter, the Board notified the veteran of his 
right to have another hearing by a Veterans Law Judge, and 
review of the veteran's appeal was deferred for 30 days 
pending his reply. The 30 day period has expired and a 
response from the veteran has not been forthcoming. As a 
result, the Board will proceed with review of the veteran's 
appeal.

During this appeal the veteran submitted a claim for a total 
rating based upon individual unemployability.  This matter is 
referred to the RO for appropriate cation.  

The issue of a disability rating in excess of 60 percent for 
exercise induced asthma, and service connection for a 
gastrointestinal disorder addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus or etiological link between service and a current upper 
extremity disability.  

2.  A psychiatric disability characterized as an emotional 
problem is not currently shown.  


CONCLUSIONS OF LAW

1.  An upper extremity disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  An emotional problem was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Upper Extremity Disorder

The veteran asserts that his current disability of the upper 
extremity is the result of his period of military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In a February 1989 service medical record, it was reported 
that the veteran received treatment for a sharp pain on the 
medial aspect of the left elbow. Medial condyle tenderness 
was reported and an X-ray was negative. The diagnosis was STI 
(soft tissue injury). The remainder of the veteran's service 
medical records are absent for any further complaints or 
findings referable to an upper extremity injury or disorder, 
including carpal tunnel syndrome.

VA clinical records show that nerve conduction studies that 
were taken in July 1999 revealed the veteran had bilateral 
carpal tunnel syndrome (CTS). In a September 1999 VA medical 
examination it was reported by medical history that the 
veteran had developed numbness and tingling of the fingers 
three years previously.  The diagnosis was CTS, bilaterally. 
In a January 2000 VA neurological examination, bilateral CTS 
was diagnosed. A history of bilateral paresthesia of the 
upper extremities in 1992 was reported.  VA medical records 
through January 2002 reveal treatment for CTS.

A VA neurological examination was performed in March 2005. 
The examiner reported that the veteran's claims folder had 
been reviewed. It was reported that the veteran related a 
history of numbness and tingling of the forearms and fingers 
for 15 years, right after returning from the Gulf. A physical 
examination was performed. The diagnostic impression was 
peripheral neuralgia, most likely carpal tunnel in nature. 
The examiner opined that the peripheral neuralgia most likely 
carpal tunnel was not the result of disease or injury in 
service as it is mild to moderate and worsens with repetitive 
use and has not been treated properly due to noncompliance.

In a November 2005 medical opinion addendum, the clinician 
who examined the veteran in March 2005 opined that the 
veteran's peripheral neuralgia, most likely carpal tunnel was 
totally unrelated to the veteran's service connected asthma 
or meniscal tear, and was more than likely not related to 
active duty. It was stated that if it had been an active duty 
problem it would have flared up as an acute problem during 
service. 

Analysis       

To prove service connection on a direct basis, the evidence 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service 


disease or injury. Entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. See Pond v. West, 12 Vet. App. 341, 346 (1999).

There is current medical evidence of bilateral CTS and as a 
result, the veteran meets the service connection requirement 
that there be medical evidence of a current disability. Id.

Service medical records reveal treatment for left elbow pain 
diagnosed as a soft tissue injury. The service medical 
records are absent for any complaints or findings referable 
to bilateral CTS, the veteran's current disability of the 
upper extremities.  Absent any such findings or medical 
evidence to the contrary it must be concluded that the 
veteran does not meet the second requirement for service 
connection, namely medical evidence of in-service incurrence 
or aggravation of an injury or disease. Id.  

Moreover, while current medical evidence of CTS has been 
confirmed, it has been opined by a clinician who reviewed the 
claims folder that the veteran's peripheral neuralgia, most 
likely carpal tunnel, it is not the result of disease or 
injury in service.  The Board has reviewed the overall 
record, and it is apparent that the veteran does not meet the 
requirement of service connection that there be medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. There is no competent medical 
evidence to the contrary or in support of the veteran's 
assertion. 

The veteran has offered lay testimony in support of his 
assertion that his disability of the upper extremities is 
related to his period of in service. Generally though, lay 
testimony is determined to be insufficient evidence because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The veteran's 
assertions regarding the nexus or etiological link between 
service and his current disability are 


not considered competent.  Further, the record includes a 
September 1999 medical history entry as related by the 
veteran wherein it was indicated that his hand and finger 
symptoms began approximately in 1996, which is after service. 
Such a statement must be considered against the interest of 
his claim.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In any event, based on the overall 
record, it is concluded that the weight of the evidence is 
against the veteran's claim. Service connection for an upper 
extremity disorder is not warranted.  


II.  Service Connection for an Emotional Problem    
 
The veteran asserts that he has a psychiatric disability that 
is related to his period of military service.  

A necessary requirement of service connection is that there 
is medical evidence of a current disability. The medical 
evidence in this case includes a March 2005 VA medical 
examination for mental disorders that was performed by a 
clinician who reviewed the claims folder. The physician 
indicated, after subjective and objective observations, that 
no overt psychopathology was shown. 

At a nearly contemporaneous VA general medical examination in 
February 2005, anxiety disorder was diagnosed. However, it is 
apparent that the diagnosis was based on the medical history 
as reported by the veteran. The examination was not performed 
contemplating any subjective or objective observation, and 
the examiner referred the veteran for further psychiatric 
evaluation and possible treatment. The medical determination 
by the VA expert in mental disorders performed in March 


2005 is more probative and as a result carries more weight. 
Further, the Board is not free to substitute its own judgment 
for that of such an expert. Colvin, supra. 

In the absence of a psychiatric disability, the veteran does 
not meet the threshold requirement that there be medical 
evidence of a current disability. The weight of the evidence 
is against the veteran's claim, and service connection for an 
emotional problem is not warranted.        

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In December 2003, April, May, and October 2004, VA sent 
letters notifying the veteran of the evidence necessary to 
establish an increased rating and service connection claims. 
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran. 
The 


veteran has not notified VA of any additional available 
relevant records with regard to his claims. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected and claimed disabilities.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for an upper extremity 
disorder is denied.

Entitlement to service connection for an emotional problem is 
denied.


REMAND


The remaining issues on appeal are entitlement to service 
connection for a gastrointestinal disorder, and a disability 
rating in excess of 60 percent for exercise induced asthma. 

Regarding service connection for a gastrointestinal disorder, 
service and post-service clinical records reveal diagnoses of 
diverticulosis. In September 2004, the Board remanded the 
issue to obtain additional clinical information regarding the 
veteran's current gastrointestinal disability and its 
relationship to service. A VA medical examination of the 
intestines was performed in November 2005. The examiner 
opined that the veteran had irritable bowel or possibly 
inflammatory bowel diseases that were not related to service.  
However, the medical opinion does 


not address diverticulosis as a disability, which is 
especially pertinent since there is medical evidence of 
diverticulosis both during and after service. Diverticulosis 
is a service connectable disability. A medical addendum 
should be obtained to determine whether the veteran has 
diverticulosis and its relationship to service, if any.  

The September 2004 Board remand also requested additional 
clinical information regarding the veteran's service-
connected exercise induced asthma disability, evaluated as 60 
percent disabling. In December 2005 a VA respiratory medical 
examination was performed. Review of the examination report 
fails to reveal necessary pulmonary function testing 
information to properly evaluate the veteran's service 
connected exercise induced asthma disability. In the December 
2005 examination report the clinician indicates that 
pulmonary function tests would be obtained that day. The 
record is absent for any such pulmonary function test results 
which are necessary for proper evaluation of the veteran's 
disability.

 The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).  
Further medical information is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be referred to 
the examiner who conducted the November 
2005 medical examination of the 
intestines. The examiner is specifically 
requested to determine if the veteran has 
diverticulosis and indicate whether it is 
as least likely as not (a 50% or higher 
degree of probability) that the 
diverticulosis, if any, is causally 
related to his period of active duty. 

The examiner should list all current 
gastrointestinal diagnoses, and indicate 
whether and indicate whether they can be 
disassociated from one another and 
separately described. The rationale for 
all opinions expressed must be set forth.

If the examiner who conducted the November 
2005 examination is no longer available, 
the veteran should be afforded another VA 
medical examination of the intestines that 
addresses whether the veteran's current 
gastrointestinal disabilities, are at 
least as likely as not related to his 
period of military service. Any 
appropriate tests and studies should be 
obtained, along with a complete rationale 
for any opinions given.       

2.  The veteran's December 2005 pulmonary 
function tests should be obtained and 
associated with the claims folder.  Those 
results should be in terms of FEV-1 and 
DLCO(SB) and percent of predicted results. 
If the December 2005 pulmonary function 
tests are not available or the necessary 
results are not contained in the pulmonary 
function test results, the veteran should 
be afforded a new respiratory examination 
and new pulmonary function tests that 
includes FEV-1, FEV- 1/FVC, and DLCO (SB) 
results.

3.  The aforementioned issues should be 
readjudicated. If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative. The case 
should then be returned to the Board, if 
otherwise in order.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


